Citation Nr: 1544214	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-15 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.
 
3.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  The Veteran died in December 2008.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) from May 2009 and June 2009 decisions of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

The Veteran was issued a supplemental statement of the case (SSOC) in May 2014.  Subsequently the Veteran's attorney submitted additional medical evidence along with a waiver of RO review of the newly submitted evidence. 

Although the statement of the case and the SSOC listed the issue as entitlement to DIC, death pension, and accrued benefits, there is no indication that the appellant has ever sought death pension benefits.  Furthermore, as this decision grants the appellant DIC, any claim for death pension would be moot as the award of DIC provides an income in excess of the maximum annual pension rate.  Accordingly, the Board has determined that a claim for death pension is not currently in appellate status before the Board.  






FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam during the Vietnam Era, and thus may be presumed to have been exposed to herbicide agents during service.

2.  The Veteran died from salivary gland carcinoma with lymph node, lung, bone and brain metastases.
 
3.  In June 2015, a private physician reviewed the Veteran's medical history, reviewed the medical literature regarding salivary gland cancer, and opined that the Veteran's death from salivary gland cancer was as likely as not due to his exposure to Agent Orange during service.    
 
4.  At the time of his death, the Veteran had pending claims for service connection for carcinoma of the salivary gland and for lung cancer, these disabilities were due to service, and he died due to these disabilities.

5.  The Veteran died due to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause of death are met.  38 U.S.C.A. §§ 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

2.  The criteria for service connection for carcinoma of the salivary gland with lung metastasis, for accrued benefits purposes, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.1000 (2015).

3.  The criteria for entitlement to service-connected burial benefits have been met.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

In light of the favorable determinations contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991). 

II.  Cause of Death

To establish entitlement to service connection for the cause of a Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The legal authority governing claims for service connection based on herbicide exposure is pertinent to this claim.  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

The record indicates that the Veteran died in December 2008 due to metastatic salivary gland carcinoma, with lymph node, lung, bone and brain metastases.  The Board notes that carcinoma of the salivary gland is not one of the diseases for which VA regulation provides for presumptive service connection for those veterans who served in Vietnam and are presumed to have been exposed to Agent Orange.  Nevertheless, even when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The appellant submitted a letter from a private physician in June 2015.  This physician reviewed the Veteran's medical records and discussed the medical literature.  He stated that based on his review of the current research on salivary gland carcinoma, he believed that Agent Orange exposure may reasonably be considered an etiological factor for the Veteran's right parotid gland carcinoma.  It was his opinion that it is as likely as not that the Veteran's exposure to Agent Orange was the cause of his metastatic salivary gland cancer.    

The Veteran's DD 214 reflects that he served in Vietnam.  The Veteran is therefore presumed to have been exposed to herbicide agents in service, and there is no evidence to rebut this presumption.  There is a well-reasoned medical opinion linking the Veteran's death from salivary gland cancer to his exposure to herbicides during service, and there is no medical evidence to the contrary.   

Under these circumstances, the Board concludes that a disability of service origin caused the Veteran's death, and that the criteria for service connection for the cause of the Veteran's death are met.  38 C.F.R. § 3.312.

III.  Accrued Benefits

At the time of the Veteran's December 2008 death, he had a pending claim of entitlement to service connection for carcinoma of the salivary gland and lung cancer.  A July 2008 rating decision denied service connection for these disabilities.  The Veteran died prior to the July 2008 decision becoming final and the appellant filed a claim for death benefits in February 2009, within one year of the Veteran's death.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein. 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

As noted above, the Veteran's death from carcinoma of the salivary gland with metastasis to the lungs, has been determined to be due to his exposure to herbicides while serving in Vietnam.  Accordingly service connection for carcinoma of the salivary gland with lung metastasis, for accrued benefits purposes, is warranted.  See 38 C.F.R. § 3.1000.

IV.  Burial Benefits

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.

If a veteran dies as a result of a service-connected disability or disabilities, certain amounts as authorized may be paid toward the Veteran's funeral and burial expenses including the cost of transporting the body to the place of burial.  38 C.F.R. § 3.1600(a).

As noted above, the Veteran died due to a service-connected disability.  Accordingly, the criteria for service-connected burial benefits have been met.  


ORDER

Entitlement to Dependency and Indemnity Compensation based on service connection for the cause of the Veteran's death is granted.

Entitlement to service connection for carcinoma of the salivary gland with lung metastasis, for accrued benefits purposes, is granted.
 
Entitlement to service-connected burial benefits is granted, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


